Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-16-00357-CV

               LOWE’S HOME CENTERS, L.L.C. and Hino Gas Sales, Inc.,
                                Appellants

                                               v.

Mirna TREVINO, as Next Friend to S.T. and M.T., minors; Blanca Moreno, Individually and as
 Next Friend to R.L. and S.L., minors, and on Behalf of the Estate of Genesis Moreno De Leos;
Olivia Pulido, Individually and on behalf of the Estate of Juan Ramon de Leos; Maria Angelica
                       Palacios Obregon; and Salvador Torres Morales,
                                           Appellees

                  From the 229th Judicial District Court, Starr County, Texas
                                  Trial Court No. DC-16-10
                         Honorable Ana Lisa Garza, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE PULLIAM

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. We order
costs taxed against appellants Lowe’s Home Centers, L.L.C. and Hino Gas Sales, Inc.

       SIGNED July 13, 2016.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice